Case: 14-3023    Document: 10     Page: 1   Filed: 05/06/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                JOHN EDWARD PENN, JR.,
                       Petitioner,

                             v.

             DEPARTMENT OF DEFENSE,
                     Respondent.
                ______________________

                        2014-3023
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. AT3330120859-I-1.
                 ______________________

                       PER CURIAM.
                        ORDER
     The parties have responded to this court's order di-
 recting them to show cause why this petition should not
 be dismissed as untimely.
     On July 24, 2013, the Merit Systems Protection Board
 issued a final order in John Edward Penn, Jr.’s case. The
 court received his notice of appeal on September 24, 2013,
 which was 62 days after the Board issued its decision.
    Our review of a Board decision or order is governed by
 5 U.S.C. § 7703(b)(1), which provides in relevant part that
Case: 14-3023         Document: 10   Page: 2     Filed: 05/06/2014



 2                                               PENN   v. DEFENSE



 “[n]otwithstanding any other provision of law, any peti-
 tion for review shall be filed within 60 days after the
 Board issues notice of the final order or decision of the
 Board.” 5 U.S.C. § 7703(b)(1)(A). Penn does not contest
 the timeliness of his petition but instead argues that
 equitable tolling applies. However, this filing period is
 “statutory, mandatory, [and] jurisdictional” and the court
 does not have the authority to waive the requirements.
 Monzo v. Dep’t of Transp., 735 F.2d 1335, 1336 (Fed. Cir.
 1984); Pinat v. Office of Personnel Management, 931 F.2d
1544, 1545 (Fed. Cir. 1991); see also Fed. R. App. P.
 26(b)(2).
     Because Penn’s petition concerning the Board's final
 order was filed after the statutory deadline for filing a
 petition, we must dismiss the appeal.
       Accordingly,
       IT IS ORDERED THAT:
       (1) The petition is dismissed.
       (2) Each side shall bear its own costs.
                                        FOR THE COURT

                                        /s/ Daniel E. O’Toole
                                        Daniel E. O’Toole
                                        Clerk of Court


 s26